Title: To Alexander Hamilton from Josias Carvel Hall, 11 September 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre de Grace Septr. the 11th. 99
          
          Our Desaertions — encrease so rapidly that I believe some Examples of Severity will become necessary Suppose they are condemned to work on some Fortification’s with Badges of infamy—Six went off last Night. I have five Officers in persuit. I shall perhaps incur more  Expence than will be allowed. But I thought it necessary to use uncommon Exertion to take them. It is four Weeks since I gave pointed orders for assembling the Officers & their Recruits. They have not all   arrived. —— engaged in mustering those who are present
          With great Consideration I have the Honor to be Sir Yr most Obdt. Servt
          
            Jo. Carvel Hall
          
        